44 So. 3d 1281 (2010)
SEMINOLE COUNTY SCHOOL BOARD and Florida School Boards Insurance Trust, Appellants,
v.
Hattie LEE-DAVIS, Appellee.
No. 1D10-3620.
District Court of Appeal of Florida, First District.
October 7, 2010.
*1282 Michael L. Peterson and Kevin S. Murphy of Moore, Peterson & Zeitler, P.A., Orlando, for Appellants.
No appearance for Appellee.
PER CURIAM.
Upon review of Appellants' response to this Court's show cause order of July 27, 2010, we dismiss this appeal because the order on appeal is neither a final order nor a non-final order appealable pursuant to Florida Rule of Appellate Procedure 9.180. See Life Care Ctr. of Winter Haven v. Benjamin, 22 So. 3d 152 (Fla. 1st DCA 2009) (dismissing appeal where JCC reserved jurisdiction on litigated issue and directed parties to administratively determine additional facts and calculate the benefits thereon).
DISMISSED.
WOLF, ROBERTS, and WETHERELL, JJ., concur.